DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Pub. No. 20140034653).
Regarding Claim 1, Chang et al. discloses a curve-combined square pressure tank for accommodating a fluid at high pressure therein, the pressure tank comprising: a first pair of flat members (figure 19b) disposed at upper and lower portions of the pressure tank (figure 19b); a second pair of flat members (figure 19b) disposed at side portions of the pressure tank; a first curved member (figure 19b) that connects edges of the first pair of flat members disposed at the upper portion and is formed with predetermined curvature; a second curved member (figure 19b) that connects edges of the first pair of flat members and part of the second pair of flat members and is formed with predetermined curvature; and a third curved member (figure 19b) that connects that connects edges of the first curved member and part of the second pair of flat members and is formed with predetermined curvature; wherein the curve-combined square pressure tank comprises stress-buffer portions 210 (figure 7a) formed therein to prevent stress discontinuity at a connection portion.

    PNG
    media_image1.png
    602
    623
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733